[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________      FILED
                                                                    U.S. COURT OF APPEALS
                                Nos. 05-11883 & 05-13986              ELEVENTH CIRCUIT
                                                                       OCTOBER 20, 2006
                               ________________________
                                                                       THOMAS K. KAHN
                                                                            CLERK
                         BIA Nos. A95 246 684 & A95-247-442

SHAHZAD NOORANI,

                                                                        Petitioner,

                                            versus

UNITED STATES ATTORNEY GENERAL,

                                                                         Respondent.

                               ________________________

                        Petitions for Review of a Decision of the
                              Board of Immigration Appeals
                             _________________________

                                    (October 20, 2006)


Before ANDERSON, HULL and CUDAHY,* Circuit Judges.

PER CURIAM:

       Shahzad Noorani petitions for review of the decision of the Board of


       *
           Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit,
sitting by designation
Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of a continuance.

He also appeals the BIA’s denial of his motion to reconsider. We review the denial

of a motion for continuance for abuse of discretion, see Olvera v. INS, 504 F.2d

1372, 1374 (5th Cir. 1974), and denial of motion to reconsider for abuse of

discretion, see Ass’ad v. U.S. Attorney General, 332 F.3d 1321, 1341 (11th Cir.

2003).

       On appeal, Noorani argues that the IJ abused its discretion when it denied his

motion for a continuance because by having an approved labor certification, he was

eligible for adjustment under INA § 245(i), 8 U.S.C. §1255(i). Noorani also had an

approved I-140 but withdrew it before the government decided his pending I-485

petition. His new employer submitted a letter, asking to be substituted for a

previous employer upon whose employment offer the I-140 had been granted.

Noorani argues that he inadvertently withdrew his application for the I-485 but

tried to reinstate it.

       We vacate the BIA’s opinion and remand for reconsideration in light of

Merchant v. U.S. Attorney General, 461 F.3d 1375 (11th Cir. 2006), Zafar v. U.S.

Attorney General, 461 F.3d 1357 (11th Cir. 2006), and Ugokwe v. U.S. Attorney

General, 453 F.3d 1325 (11th Cir. 2006). Also, it is unclear from the record

whether or not Noorani had validly filed I-140 and I-485 petitions pending. In

                                          2
addition to reconsidering this case in light of Merchant, Zafar, and Ugokwe, the

BIA and/or IJ may determine the status of Noorani’s filings.

      VACATED and REMANDED.




                                         3